Citation Nr: 1736242	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood and bipolar disorders, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In November 2016, the Board remanded the case for further evidentiary development, and the case was subsequently returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is warranted prior to adjudication of the appellant's claim on appeal.  Unfortunately, there was inadequate compliance with the prior remand directives, and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board's November 2016 remand called for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include mood and bipolar disorders, depression, and PTSD.  The requested examination was conducted in January 2017.  Following review of the record, it was opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See 38 C.F.R. § 4.125(a) (2016).  In the report, the examiner specifically noted the Veteran's reported stressors of combat exposure while in the Persian Gulf, to include proximity to a truck being blown up by an improvised explosive device (IED) and killing a sergeant.  It should be noted that the Veteran's service in the Persian Gulf is unverified.  He also reported witnessing torture and dead bodies when stationed at Guantanamo Bay in 1993.  Military personnel records confirm his service in Cuba.  For rationale, the examiner pointed out that while a reported stressor met the criteria for PTSD, there were notable concerns about the credibility of the Veteran's self-report on this and other examinations.  

It was this examiner's opinion that the record showed that the Veteran had never met the criteria for a diagnosis of PTSD.  Instead, it was noted that "the most parsimonious" explanation for the Veteran's constellation of symptoms was a mood disorder.  The examiner added that there was no clear link between his mood disorder and his military service.  As the record stands, the Board finds that the examination adequately addresses the question of etiology regarding the Veteran's claim of PTSD.  However, it is unclear as to whether the examiner considered whether the Veteran's acquired psychiatric disorder, diagnosed as mood disorder, was related to the Veteran's account of in-service emotional abuse by a unit supervisor, as documented in a December 1991 service treatment record (STR).  Moreover, as a new examination is being requested to determine what current acquired psychiatric disorders are present, the Board will obtain a new opinion regarding whether any currently diagnosed disorder other than PTSD is the result of the stressors as related by the Veteran (proximity to IED explosion with death of sergeant in the Persian Gulf and having seen and/or handled dead bodies in the Persian Gulf/Cuba).  

Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve the claim, and that, on remand, the RO should arrange to obtain additional VA mental health examination to discuss the theory of entitlement to service connection for an acquired psychiatric disorder, (other than PTSD), pursuant to in-service emotional abuse and his accounts of proximity to an IED explosion with death of a sergeant in the Persian Gulf and having seen and handled dead bodies in the Persian Gulf/Cuba.  See 38 U.S.C.A. § 5103 (West 2015); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, on remand the Veteran should identify any outstanding VA or non-VA treatment records for his claimed acquired psychiatric disorder(s).  Thereafter, all identified records, to include those dated from January 2017 to the present, should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for an acquired psychiatric disorder, on appeal.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, schedule the Veteran for a VA mental health examination to be conducted by an appropriate specialist to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, to include mood disorder, bipolar disorder, and depression.  The Veteran's electronic claims file and a copy of this remand, as well as the Board's November 2016 remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that a review of the claims file has been accomplished.  All necessary tests and studies should be conducted and all clinical findings should be reported in detail.  

A complete and detailed history should be obtained from the Veteran and recorded.  After the record review and a thorough interview and examination of the Veteran, the VA examiner is requested to address the following:  

Does the Veteran meet the criteria for any acquired psychiatric disorder other than PTSD?  For each diagnosis of an acquired psychiatric disorder other than PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder was caused by, or is it the result of, any event that occurred during service, to include the Veteran's account of inservice emotional abuse by a unit supervisor as documented in a December 1991 service treatment record and his accounts of proximity to an IED explosion and death of a sergeant in the Persian Gulf and having seen and handled dead bodies in Cuba?  Again, it is pointed out that the Veteran's service in the Persian Gulf is unverified, although his service in Cuba is confirmed.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any studies or medical literature (if deemed warranted).  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide an explanation for such.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Readjudicate the claim for service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, and depression, after the development requested above has been completed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

